

116 HR 2676 IH: VA Survey of Cannabis Use Act
U.S. House of Representatives
2019-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2676IN THE HOUSE OF REPRESENTATIVESMay 10, 2019Mr. Moulton (for himself, Mr. Gaetz, Mr. Soto, Mr. Johnson of Georgia, and Mr. Crist) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to seek to enter into an agreement with a federally
			 funded research and development center to conduct surveys to measure
			 cannabis use by veterans, and for other purposes.
	
 1.Short titleThis Act may be cited as the VA Survey of Cannabis Use Act. 2.Survey on cannabis use by veterans (a)In generalThe Secretary of Veterans Affairs shall seek to enter into an agreement with a federally funded research and development center to conduct surveys nationwide to measure cannabis use by veterans.
 (b)SelectionThe Secretary shall select a federally funded research and development center under subsection (a) from among such centers that have—
 (1)expertise and a record of independent, peer-reviewed publications with respect to— (A)behavioral health research; and
 (B)conducting independent evaluations of mental health programs using multidisciplinary methods; and (2)an in-depth knowledge of all State medicinal marijuana programs and the ability to tailor the surveys under subsection (a) accordingly.
 (c)Conduct of surveysThe surveys conducted under subsection (a) shall meet the following criteria: (1)One survey shall collect information from veterans who use cannabis, including both veterans enrolled in the health care system established under section 1705(a) of title 38, United States Code, and veterans who are not so enrolled.
 (2)One survey shall collect information from health care providers of the Department of Veterans Affairs.
 (3)Each survey shall be conducted in a manner that ensures the anonymity of the individual being surveyed.
				(d)Matters surveyed
 (1)VeteransThe survey described in subsection (c)(1) shall cover the following subjects: (A)The current medicinal cannabis use by the veteran, or the intent or desire by the veteran to use medicinal cannabis, and the reasons for such use, intent, or desire.
 (B)The conditions, symptoms, or both, that the veteran uses cannabis to treat. (C)The types of cannabis and cannabis products used by the veteran, including with respect to—
 (i)tetrahydrocannabinol or can­na­bi­di­ol content; (ii)indica, sativa, mixes, or hybrids; and
 (iii)flower, oils, hash or kief, concentrates (wax, shatter, budder), edibles, drinks, tinctures, and topical ointments.
 (D)Other medications taken by the veteran concurrently with cannabis and any medications the veteran stopped using because of the use of cannabis.
 (E)How the veteran is self-administering medicinal cannabis, including— (i)the method;
 (ii)the typical times each day the veteran self-administers; (iii)the frequency of different products per day and for what condition, symptom, or both; and
 (iv)the amounts per product. (F)The ratings and descriptions of the effectiveness of using cannabis to treat conditions, symptoms, or both.
 (G)Any experiences with side effects. (H)The number of different cannabis products tried before settling on the current product.
 (I)The typical source of medical cannabis (such as a single dispensary, multiple dis­pen­sa­ries, mail order, or other source), the typical purchase frequency, and the typical amount purchased.
 (J)The sources of information the veteran uses for products and dosages. (K)Factors that influence the choice of the veteran for using a chosen product (such as with respect to the levels of tet­ra­hy­dro­can­nab­i­nol or cannabidiol content, cost, availability, consistency, or strain).
 (L)Any other matters determined appropriate. (2)Health care providersThe survey described in subsection (c)(2) shall cover the following subjects:
 (A)A description of the experience of the health care provider with respect to patients using medicinal cannabis.
 (B)A description by the health care provider of how medicinal cannabis is changing patients. (C)A description of how treatment plans have been modified after a veteran discloses using cannabis.
 (D)Any documentation of the products, dosages, or frequency of such cannabis use in the medical records of the veteran.
 (E)Reporting of adverse events. (F)The sources of information used by the health care provider with respect to cannabis products and the medical effectiveness of cannabis.
 (G)Any other matters determined appropriate. (e)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives a report on the results of the surveys conducted under this section.
			